DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Election/Restrictions
2.	This application contains claims 8-20 drawn to an invention nonelected with traverse in the reply filed on 08/16/2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Remarks
Alternate process:
Applicant's election with traverse of claims (1-2) in the REMARKS is acknowledged. The traversal is on the ground(s) that “the existence of a "serious burden" if the restriction requirement were not required, and show by "appropriate explanation" for the serious burden. (Manual of Patent Examining Procedure, § 803, Ed. 8, Rev. 9 (August 2012))” This is not found persuasive because of the reasons in MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a)    the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 06/15/2021.
b)    Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

The requirement is still deemed proper and is therefore made FINAL.

                                                                    Information Disclosure Statement
3.        The information disclosure statements (IDS) were submitted on the following: 08/27/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1-2, is/are rejected under 35 U.S.C. 103 as being un-patentable over Abdul, US 2013/0087910 A1.
Claim 1. Abdul discloses a semiconductor die (such as the one in fig. 2A) for coupling to a printed circuit board (e.g. item 230, fig. 2A) using a solder ball (e.g. item 131/141);
-the semiconductor die comprising: 
-a redistribution layer (e.g. item 120 as a stack metal layers, see [0020]) formed above a semiconductor chip (item 105, fig. 2A); 
-a polymer layer (item 148, [0020], fig. 2A) formed on the redistribution layer (item 120), wherein the polymer layer comprises a plurality of vias (e.g. items 139/149, [0021]); 
-an Under Bump Metallurgy (UBM) layer (e.g. items 133/134, 143/144, fig. 2A, [0021]) formed on the polymer layer, wherein the plurality of vias electrically couple the UBM layer to the redistribution layer (as seen in fig. 2A).
	Abdul appears to not specify “wherein the entire UBM layer is deposited with a continuously flat upper surface for coupling to the solder ball”. However, fig. 2A of Abdul shows two portions of items 133/134, 143/144 in contact with the solder ball. Therefore, absent any criticality, the claimed limitation of “the entire UBM layer is deposited with a continuously flat upper surface for coupling to the solder ball” is only considered to be an obvious modification of the shape of Abdul, since the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as a particular shape is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide, as already suggested by Machida. See In re Dailey, 149 USPQ 47 (CCPA 1976). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899